Citation Nr: 0519410	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a stomach disorder, 
including as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a skin disorder, 
including as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for fatigue, including 
as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for a disorder 
manifested by confusion, including as due to exposure to 
ionizing radiation.  

6.  Entitlement to service connection for reactive airway 
disease, including as due to exposure to ionizing radiation.  

7.  Entitlement to service connection for a pulmonary 
disorder, including as due to exposure to asbestos.  

8.  Entitlement to service connection for a neck disorder, 
including as due to exposure to ionizing radiation.  

9.  Entitlement to service connection for weakness in the 
extremities, including as due to exposure to ionizing 
radiation.  

10.  Entitlement to service connection for osteoarthritis 
with migratory arthralgias, including as due to exposure to 
ionizing radiation.  

11.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to ionizing 
radiation.  

12.  Entitlement to service connection for bilateral hearing 
loss, including as due to exposure to ionizing radiation.  

13.  Entitlement to service connection for tinnitus, 
including as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A personal hearing was conducted before the Board in 
Washington, DC, in March 2005.  


FINDINGS OF FACT

1.  A rating decision in February 2000 denied service 
connection for headaches, neck problems, and stomach 
problems; for pulmonary problems, to include asbestosis or 
other residuals of asbestos exposure; and for a skin 
disorder, fatigue, weakness in extremities, and confusion, 
each as due to exposure to ionizing radiation.  The veteran 
was notified of that decision and completed an appeal of some 
of the issues; he subsequently withdrew his appeal of all 
issues.  

2.  Evidence added to the record since February 2000 
regarding the issues concerning service connection for 
headaches, neck problems, and stomach problems; for pulmonary 
problems, to include asbestosis or other residuals of 
asbestos exposure; and for a skin disorder, fatigue, weakness 
in extremities, and confusion, each as due to exposure to 
ionizing radiation, was not previously of record and presents 
a reasonable possibility to substantiating each claim.  

3.  The medical evidence does not show that headaches began 
until many years after service or that they are due to any 
disease or injury in service.  

4.  The medical evidence does not show that a stomach 
disorder began during service or is due to any disease or 
injury in service.  

5.  The medical evidence does not show that a skin disorder 
began during service or is due to any disease or injury in 
service.  

6.  The medical evidence does not show that fatigue began 
during service or is due to any disease or injury in service.  

7.  The medical evidence does not show that a disorder 
manifested by confusion began during service or is due to any 
disease or injury in service.  

8.  The medical evidence does not show that reactive airway 
disease began during service or is due to any disease or 
injury in service.  

9.  The medical evidence does not show that a pulmonary 
disorder, including as due to exposure to asbestos, began 
during service or is due to any disease or injury in service.  

10.  The medical evidence does not show that a neck disorder 
began during service or is due to any disease or injury in 
service.  

11.  The medical evidence does not show that weakness in the 
extremities began during service or is due to any disease or 
injury in service.  

12.  The medical evidence does not show that osteoarthritis 
with migratory arthralgias began until many years after 
service or is due to any disease or injury in service.  

13.  The medical evidence does not show that peripheral 
neuropathy began until many years after service or is due to 
any disease or injury in service.  

14.  The medical evidence does not show that bilateral 
hearing loss began until many years after service or is due 
to any disease or injury in service.  

15.  The medical evidence does not show that tinnitus began 
until many years after service or is due to any disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 2000 rating 
decision, which denied the veteran's claims for service 
connection for headaches, neck problems, and stomach 
problems; for pulmonary problems, to include asbestosis or 
other residuals of asbestos exposure; and for a skin 
disorder, fatigue, weakness in extremities, and confusion, 
each as due to exposure to ionizing radiation, is new and 
material and those claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2004).  

2.  Headaches, including as due to exposure to ionizing 
radiation, were not incurred in or aggravated by service, nor 
may they be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  A stomach disorder, including as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

5.  A skin disorder, including as due to exposure to ionizing 
radiation, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

6.  Fatigue, including as due to exposure to ionizing 
radiation, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

7.  A disorder manifested by confusion, including as due to 
exposure to ionizing radiation, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

8.  Reactive airway disease, including as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

9.  A pulmonary disorder, including as due to exposure to 
asbestos, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

10.  A neck disorder, including as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

11.  Weakness in the extremities, including as due to 
exposure to ionizing radiation, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

12.  Osteoarthritis with migratory arthralgias, including as 
due to exposure to ionizing radiation, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

13.  Peripheral neuropathy, including as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

14.  Bilateral hearing loss, including as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  

15.  Tinnitus, including as due to exposure to ionizing 
radiation, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2002 and March 2003.  Since those letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate this claim for service connection.  
For example, letters that were sent to him requested complete 
information as to post-service treatment for the claimed 
condition.  In addition, by virtue of the rating decisions on 
appeal, the statements of the case, and the supplemental 
statements of the case, he was provided with specific 
information as to why his particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2003 and July 2003 statements of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2002 and March 2003 letters contained specific 
requests that the veteran send any evidence to VA in his 
possession that pertains to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, both notice 
letters were provided prior to the rating decision that 
adjudicated the relevant claims.  Accordingly, there is no 
defect with respect to the timing of the VCAA notice 
requirements in this case.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Exposure to ionizing radiation

The regulations provide for defined procedural development in 
all claims in which it is established that a radiogenic 
disease first became manifest after service and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service.  In this case, however, none 
of the claimed disorders is a radiogenic disease, as defined 
at 38 C.F.R. § 3.311(b)(2).  Therefore, the provisions of 
38 C.F.R. § 3.311 are not applicable to this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this case, as to the claims related to exposure to 
ionizing radiation, such proof requires actual evidence of 
in-service exposure to ionizing radiation, as well as 
evidence of a current disability that resulted from that 
exposure.  

Further, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran testified at a personal hearing at the Board in 
March 2005 that his exposure to ionizing radiation occurred 
during his training on board an aircraft carrier, when he and 
fellow seamen were stuck in an elevator for four hours with a 
bomb or weapon "that could have been either nuclear or 
hydrogen in orientation."  

The service records do not reflect training or duties 
involving work with nuclear weapons, nor is the reported 
elevator incident documented.  Nor do the records indicate 
that the veteran was ever exposed to ionizing radiation 
during service.  The only evidence that the veteran was 
exposed to ionizing radiation during service is his own 
supposition in his hearing testimony that the bomb in 
question may have been a nuclear-type weapon and post-service 
examiners' reports of his in-service exposure.  Most 
importantly, there is no evidence, in either official records 
or corroborative lay statements, documenting 1) that the 
incident in question actually occurred, or 2) that the bomb 
was a nuclear weapon, or 3) even if it was a nuclear weapon, 
that the veteran was exposed to ionizing radiation, or 4) 
that he was otherwise exposed to ionizing radiation during 
service.  It should be noted that the veteran's entire period 
of service was during peacetime and that there is no evidence 
that he participated in any operational nuclear tests or 
decontamination of any ships that participated in Operation 
Crossroads.  

Although the Board does not question the veteran's veracity 
in this regard, the law requires proof that he was exposed to 
ionizing radiation and that a current disorder resulted from 
that exposure.  While the law provides that the evidence need 
be only in relative equipoise in order to establish such 
exposure, 38 U.S.C.A. § 5107(b), the evidence of record does 
not approach that degree of certainty.  There is no evidence 
in this case, other than the veteran's uncorroborated 
testimony, that the reported elevator incident occurred and, 
even assuming that it did, there is no competent evidence 
that he was in fact exposed to ionizing radiation, either 
during that incident or otherwise during service.  

The recent statements by various physicians that appear to 
attribute the veteran's numerous complaints to radiation 
exposure during service were clearly based on the veteran's 
own report that he was so exposed-even the opinions by 
examiners who stated that they had reviewed the claims file.  
As noted above, the claims file is devoid of evidence even 
suggesting that the veteran was exposed to ionizing radiation 
during service, except by physicians approximately 40 years 
after the fact.  To the extent that the examiners' opinions 
were based on facts that the Board has determined are not 
established, they carry no probative weight.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively upon the recitations of 
a claimant).  Therefore, the Board finds that the evidence 
does not establish that the veteran was exposed to ionizing 
radiation during service.  To the extent that any of the 
veteran's service connection claims is based on exposure to 
ionizing radiation, it must be denied.  

Previously adjudicated issues

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that a rating decision in February 2000 
denied the veteran's claims for service connection for 
headaches, neck problems, and stomach problems; for pulmonary 
problems, to include asbestosis or other residuals of 
asbestos exposure; and a skin disorder, fatigue, weakness in 
extremities, and confusion, each as due to exposure to 
ionizing radiation.  The veteran completed an appeal of some 
of those issues.  But in August 2001, the veteran wrote the 
RO, stating that he wished to withdraw his appeal.  
Therefore, the February 2000 rating decision is final as to 
each of the listed issues.  

The veteran subsequently applied to reopen the above claims.  
Considerable additional medical evidence was received, 
including VA and non-VA treatment records and medical 
opinions.  The Board finds, as did the RO, that the newly 
received evidence was not previously of record, pertains to 
the issues on appeal, and raises a reasonable possibility of 
substantiating the veteran's claims.  Accordingly, the Board 
concludes that new and material evidence has been presented 
as to those claims and that the veteran's previously 
adjudicated claims are reopened.  

Accordingly, the Board will proceed to consideration of each 
of the veteran's claims, based on all of the evidence of 
record.  

Headaches 

The service medical records are completely negative for 
complaints or diagnosis indicative of a disorder manifested 
by headaches.  

A July 1993 private treatment report notes that the veteran 
denied any "new" headaches.  In July 1999, the veteran 
indicated that he had been seen for his headaches by many 
doctors who had not assigned a diagnosis.  Private outpatient 
reports dated since January 2002 note recurring headaches, 
but no diagnosis was assigned.  

The veteran testified at his March 2005 personal hearing that 
his headaches began during service.  He stated that he was 
told at that time that they were not migraine headaches.  

Although the veteran has testified that his headaches began 
during service, the medical records do not document any 
headaches until decades after his separation from service.  
Moreover, the medical records do not indicate that any 
examiner has attributed any current headaches to a disease or 
injury during service.  Accordingly, the Board concludes that 
service connection for headaches is not established, either 
on the basis of direct service incurrence or presumed 
incurrence during service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

A stomach disorder

The service medical records are completely negative for 
complaints or diagnosis indicative of a stomach disorder.  

June and July 1992 private reports note complaints of 
abdominal pain that cleared.  The examiner's assessment was 
of a peptic disorder - resolved.  A subsequent examiner also 
noted symptoms of nausea and vomiting, questioning whether 
the symptoms were due to peptic ulcer disease or medication.  
Still later examiners diagnosed gastroesophageal reflux 
disease.  

The veteran testified at his personal hearing that his 
stomach problems began during service after his claimed 
exposure to radiation.  He stated that he would vomit for no 
apparent reason and that an evaluation for ulcers was 
negative.  

Because there is no documentation of any stomach symptoms 
until many years after the veteran's separation from service 
and since no examiner has attributed his gastrointestinal 
symptoms to any disease or injury incurred in service, the 
Board concludes that service connection for a stomach 
disorder is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

A skin disorder

The service medical records are completely negative for 
complaints or diagnosis indicative of a skin disorder.  

In July 1999, the veteran reported a rash on his back and 
legs.  On examination, there were diffuse excoriated popular 
skin lesions.  An August 2000 outpatient record notes a 
diagnosis of psoriatic lesions on the veteran's upper and 
lower extremities.  The veteran reported in November 2000 
that he continued to have crops of skin lesions that he had 
had for years and that he would scratch open because they 
itched; no clinical findings or diagnosis was reported.  VA 
examiners in January and February 2002 noted the veteran's 
history of chronic, recurring dermatitis of the hands, upper 
back, and, occasionally, legs.  

At his personal hearing, the veteran testified that he 
developed skin rashes within two weeks after his exposure to 
radiation in service and that he used skin lotion in service; 
the lotion would keep the area moist so it wouldn't itch.  

In light of the fact that there is no medical documentation 
of any skin disorder until decades after the veteran's 
separation from service and considering that no examiner has 
attributed any current skin disorder to any disease or injury 
in service, the Board concludes that service connection a 
skin disorder is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Fatigue 

The service medical records are completely negative for 
complaints or diagnosis indicative of fatigue.  

Post-service outpatient records dated since 1994 have noted 
the veteran's complaint of fatigue.  A 2001 report indicated 
that his fatigue was due to his chronic pain.  No examiner 
has attributed the veteran's complaint of fatigue to any 
disorder that had its origin in service.  

Because the evidence does not show that fatigue is due to any 
disease or injury during service, the Board concludes that 
service connection for fatigue is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

A disorder manifested by confusion

The service medical records are completely negative for 
complaints or diagnosis indicative of a disorder manifested 
by confusion.  

Post-service examiners since the 1990s have noted cognitive 
deficits and/or dysfunction, possibly related to depression; 
one examiner indicated that the veteran had a psychiatric 
disorder related to secondary gain in conjunction with his 
disability claim.  No examiner has attributed any psychiatric 
manifestation, including confusion, to any disease or injury 
in service.  

In the absence of evidence showing that the veteran has a 
disorder manifested by confusion that is attributable to a 
disease or injury in service, service connection for such a 
disorder is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Reactive airway disease or other pulmonary disorder, to 
include as due to exposure to asbestos

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis indicative of 
reactive airway disease or other pulmonary disorder.  The 
veteran's service records show that he served on board ship, 
but do not specifically document his exposure to asbestos 
during service.  

A private physician wrote in January 2002 that he had treated 
the veteran since 1999 for various disorders, to include 
reactive airway disease.  Another physician in January 2002 
wrote that the veteran had a history of bronchial asthma.  
Neither examiner recorded any pertinent clinical findings.  
Each examiner wrote to indicate his opinion that the 
veteran's various clinical manifestations and complaints 
might be due to his exposure to ionizing radiation in 
service.  Neither examiner indicated that the veteran's 
reactive airway disease/bronchial asthma began in service or 
was due to any other disease or injury in service.  As 
discussed above, inasmuch as the Board has determined that 
the evidence does not establish that the veteran was exposed 
to ionizing radiation in service, the examiners' opinions 
relating his reactive airway disease to such exposure do not 
constitute competent evidence.  

The record does not reflect complaints or clinical findings 
indicative of reactive airway disease prior to the 1990s, nor 
has any examiner indicated that any such current disorder is 
otherwise due to service.  The post-service medical records 
do not reflect a diagnosis of asbestosis, nor do they show 
clinical findings indicative of or a diagnosis of any 
pulmonary disorder due to exposure to asbestos.  

The veteran testified at his hearing that he recalled 
coughing a lot while on board ship during service and that he 
had had trouble with coughing ever since.  He stated that he 
had been "checked for asbestos," but that "they can't find 
anything."  He further testified that doctor's didn't know 
why he would cough.  

Because the evidence does not show that the veteran developed 
reactive airway disease or any other pulmonary disorder in 
service or that any such disorder is due to any disease or 
injury in service, including to exposure to asbestos in 
service, the Board concludes that service connection for 
reactive airway disease or for other pulmonary disorder, 
including as due to exposure to asbestos, is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Peripheral neuropathy, osteoarthritis with migratory 
arthralgias, weakness of the extremities, and a neck disorder

The service medical records are completely negative for 
complaints or diagnosis indicative of peripheral neuropathy, 
arthritis, weakness of the extremities, or a neck disorder.  

Private post-service treatment records note that the veteran 
fell backwards in February 1992, subsequently complaining of 
neck pain.  X-rays reportedly showed mild arthritis.  The 
examiner's assessment was of neck strain.  

A June 1993 private treatment report states that the veteran 
complained that both arms and both legs below the elbows and 
knees had been tingling and numb and somewhat painful the 
previous five weeks.  The examiner's assessment was of 
peripheral neuralgias of unknown etiology.  In July 1993, it 
was noted that the burning had stopped following medication.  

Subsequent treatment records contain notations of neuropathic 
pain and generalized neuropathy, with varying neurological 
findings; of neck pain; and of joint pain in the veteran's 
wrists, ankles, and knees.  Nerve conduction studies during 
the 1990s documented the peripheral neuropathy and showed 
some progression of the disorder.  Some examiners diagnosed 
osteoarthritis.  Examiners were generally unclear as to the 
etiology of the neuropathy, although some examiners 
questioned whether it might be due to the veteran's radiation 
exposure.  

As discussed above, the examiners' opinions that the 
veteran's neuropathy or other disorders are or might be due 
to his radiation exposure during service do not constitute 
competent evidence, inasmuch as the evidence does not 
establish such exposure.  

The veteran testified at his hearing that his neck began 
hurting while his ship was at sea and tossed about by storms.  
He also recalled his neck hurting due to the strain caused by 
carrying heavy hoses during service.  He stated that he 
noticed that he gradually became weaker and unable to lift as 
heavy a load later during service.  The veteran also 
testified that his peripheral neuropathy, as well as his 
joint pain, really started bothering him after he fell and 
hit his head after service, although he had had them 
previously.  

The Board finds that the evidence does not show that the 
veteran's peripheral neuropathy, osteoarthritis with 
migratory arthralgias, weakness of the extremities, or neck 
disorder began during service or within the first year after 
service, or is due to a disease or injury during service.  
Therefore, the Board concludes that service connection for 
those disorders is not established on the basis of direct 
service incurrence or presumed incurrence during service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Bilateral hearing loss and tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The service medical records are completely negative for 
complaints or diagnosis indicative of bilateral hearing loss.  
No audiometric data were recorded.  The service records do 
reflect a period of duty on board an aircraft carrier, 
although the veteran's military occupational specialty is not 
specified.  

On an authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
25
25
50
65
65
Left
15
15
20
60
55

Speech discrimination scores were not reported.  The examiner 
diagnosed bilateral sensorineural hearing loss and tinnitus.  
The examiner did not attribute either disorder in any way to 
service.  

A VA compensation examination with an audiological evaluation 
was conducted in November 2003.  The veteran reported that he 
first noted any hearing loss or ringing in his ears 15 to 20 
years previously and that it had gradually worsened.  The 
examiner recorded the veteran's report of exposure to jet 
engine noise duties on the "hangar deck" of an aircraft 
carrier, as well as infrequent weapons fire, during service.  
Pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
10
45
60
55
Left
5
5
20
55
60

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 92 percent in the left 
ear.  The examiner reviewed the veteran's claims file and 
noted that there was no evidence of hearing loss that began 
in or was aggravated by service.  She found relevant the 
veteran's own report that his hearing loss and tinnitus began 
well after his 1962 separation from service, and stated that, 
"Since hearing loss due to noise exposure occurs at the time 
of the exposure, it is NOT 'as likely as not' that the loss 
was related to the military noise exposure."  

A private audiologist wrote in May 2004 that the veteran 
reported exposure to noise during service involving aircraft.  
He denied other occupational and recreational noise exposure 
in his adult years.  The examiner indicated that pure tone 
testing revealed a moderate-severe high frequency 
sensorineural hearing loss bilaterally "with a notched 
configuration suggestive of noise trauma."  It was the 
examiner's impression that the veteran had moderate-severe 
high frequency sensorineural hearing loss bilaterally likely 
caused by intense noise exposure during service.  

On an authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
25
25
55
65
70
Left
30
25
25
60
60

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The examiner's report reflects the veteran's reported 
history of noise exposure from aircraft during service.  The 
examiner did not offer an opinion as to whether the veteran's 
current hearing loss is due to any injury or disease in 
service.  Neither did the examiner note any complaint of 
tinnitus.  

At his personal hearing in March 2005, the veteran testified 
that he was exposed to various types of loud noise, including 
that due to jet aircraft, on board ship during service and 
that he was provided no hearing protection.  He stated that 
the tinnitus first began about 25 years prior to the hearing.  

Reviewing the evidence in this case, the Board notes that 
there is no evidence that the veteran developed hearing loss 
or tinnitus until many years after service.  VA and non-VA 
examiners have expressed conflicting opinions as to the 
etiology of the veteran's hearing loss and tinnitus, with the 
private audiologist opining that the disorders are likely the 
result of the veteran's in-service noise exposure.  The VA 
examiner offered the opposite opinion.  The VA examiner, 
however, reviewed the veteran's claims file and provided 
rationale for her opinion, finding relevant that the 
disorders were not manifested until many years after service 
and noting that noise-induced hearing loss normally begins at 
the time of the exposure.  

Because the VA examiner based her opinion on a review of the 
file, which included the service medical records, as opposed 
to the private audiologist's reliance on history as reported 
by the veteran, although both examiners presented medical 
rationale for their opinions, the Board accords more 
evidentiary value to the VA examiner's opinion.  Weighing all 
of the evidence, then, the Board finds that the veteran's 
hearing loss and tinnitus did not result from disease or 
injury incurred in service, nor was either disorder first 
manifest until many years after service.  Therefore, the 
Board concludes that service connection for bilateral hearing 
loss or tinnitus is not established on the basis of direct 
service incurrence or presumed incurrence during service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for headaches, a stomach disorder, a skin 
disorder, fatigue, a disorder manifested by confusion, and 
reactive airway disease, each including as due to exposure to 
ionizing radiation; a pulmonary disorder, including as due to 
exposure to asbestos; and a neck disorder, weakness in the 
extremities, osteoarthritis with migratory arthralgias, 
peripheral neuropathy, bilateral hearing loss, and tinnitus, 
each including as due to exposure to ionizing radiation, is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


